Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (Claims 13-21), in the reply filed on 26 January 2022, is acknowledged. The traversal is on the grounds that the subject matter of all claims forms a single general inventive concept due to the technical relationship among the subject matter. Due to this shared technical relationship, examining Groups I to III at once promotes efficiency for both the USPTO and Applicants and does not impose an undue burden to the Examiner. This is not found to be persuasive, because the mere allegation that further search of the entirety of the claimed subject matter would not present an undue burden is not sufficient grounds for withdrawal of the restriction and/or election (MPEP 818.01 (a)). In addition, lack of unity of invention can be demonstrated ‘a posteriori’ if the shared technical is not ‘special’; i.e., does not appear to be novel or inventive (MPEP 1850 (II)), which was demonstrated by the reference of Fogarty et al., cited in the Restriction/Election Office Action mailed 30 August 2021.
The traversal is also on the grounds that that no unity of invention rejection was issued in PCT/EP2018/068004, of which the instant application is a US National Stage Application. However, it is noted that the USPTO acts independently of other patent offices in determining issues related to patent application examination of U.S.-filed applications.
Applicant’s species election of Species 1B (a(n) MTMR2-S nucleic acid sequence), as well as Applicant’s subspecies election of 1B1 (SEQ ID NO.: 2), in the reply filed on 26 January 2022 are acknowledged. Because Applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the species election has been treated as an election without traverse (MPEP 818.01).
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. In addition, the nonelected species in claim 20 (i.e., SEQ ID NOs.: 3, 4 and 5) and all limitations relating to said nonelected species, are withdrawn from further consideration at this time.
Applicant traversed the restriction (election) requirement mailed 30 August 2021 in the reply filed on 26 January 2022.

Status of Claims
Claims 22-32 show incorrect status identifiers. Applicant is reminded that claims 22-32 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 13-32 are pending.
Claims 22-32 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III. Election was made with traverse in the reply filed on 26 January 2022 to the Restriction/Election Office Action mailed 30 August 2021.
Claims 13-21 are rejected.
	Claims 13-16, 19 and 20 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/068004, 07/03/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of EP17305852.0, 07/03/2017, was filed on 03 January 2020.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 13-21 have the effective filing date of 03 July 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings were received on 03 January 2020.  These drawings are objected to.

The drawings are objected to because they include nucleotide sequences that do not follow the rules for sequence listing as reviewed in MPEP 2421.

Figure 7C shows two nucleotide sequences (i.e., exon 1a and exon 2a) which have not been assigned a sequence identifier number (i.e., a SEQ ID NO.). It is noted that these two nucleotide sequences have ten or more nucleotide bases.

MPEP 2421.02 states, in part, that: The sequence rules embrace all unbranched nucleotide sequences with ten or more nucleotide bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 10 "specifically defined" nucleotides or 4 "specifically defined" or amino acids. The rules apply to all sequences in a given application, whether claimed or not. Sequence rules are stated in 37 CFR 1.821 thru 1.825. Specifically, 37 CFR 1.821 (c) states, in part: Patent applications which contain disclosures of nucleotide and/or amino acid sequences must contain, as a separate part of the disclosure, a paper or compact disc copy (see § 1.52(e)) disclosing the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of §§ 1.822 and 1.823. Each sequence disclosed must appear separately in the "Sequence Listing". Each sequence set forth in the "Sequence Listing" must be assigned a separate sequence identifier (i.e., a SEQ ID NO.). 37 CFR 1.821 (d) states: Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

It is noted that ‘exon 1a’ appears to be listed as SEQ ID NO.: 28, and ‘exon 2a’ appears to be listed as SEQ ID NO.: 29, as originally-filed. However, these SEQ ID NOs. are not recited in the Figure, in the description of the figures or anywhere else in the specification.

Claim Objections
Claims 13-16, 19 and 20 are objected to because of the following informalities:

Claim 13 recites: “A method for treating a disease or disorder associated with MTM1 mutation or deficiency…, said method comprising the step of administering…a therapeutically effective amount of a MTMR2-S polypeptide…”, which should read: “A method for treating a disease or disorder associated with a myotubularin 1 (MTM1) mutation or deficiency…, said method comprising the step of administering…a therapeutically effective amount of a myotubularin related 2- short (MTMR2-S) polypeptide…” Other language will be considered. (See originally-filed specification, pg. 33, lines 23-29; MTMR2-S (short).)
Claim 15 recites: “…, wherein the disease or disorder…is X-linked CNM (XLCNM), autosomal recessive CNM (ARCNM), or autosomal dominant CNM (ADCNM)”, which should read: “…, wherein the disease or disorder…is X-linked centronuclear myopathy (CNM) (XLCNM), autosomal recessive CNM (ARCNM), or autosomal dominant CNM (ADCNM).” Other language will be considered.
To avoid a misunderstanding of the acronyms in claims 13 and 15, the full term for which each of the abbreviations stands should be recited at the first recitation of each abbreviation in the claims.

Claims 14, 15 and 16 recite: “…, wherein the disease or disorder associated with MTM1 mutation or deficiency…”, which should read: “…, wherein the disease or disorder associated with the MTM1 mutation or deficiency…”
Claim 19 recites: “…, wherein the nucleic acid sequence producing or encoding said MTMR2-S polypeptide is a naked nucleic acid sequence or is within a construct producing said polypeptide or a vector comprising the construct”, which should read: “…, wherein the nucleic acid sequence producing or encoding said MTMR2-S polypeptide is a naked nucleic acid sequence or is within a construct producing said polypeptide or is a vector comprising a construct producing said polypeptide.”
Claim 20 recites: “…, wherein the nucleic acid sequence comprises at least one of SEQ ID NOs: 2, 3, 4 or 5”, which should read: “…, wherein the nucleic acid sequence producing or encoding said MTMR2-S polypeptide comprises at least one of SEQ ID NOs: 2, 3, 4 or 5.” (Compare to claim 19 text.)
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 is indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 18 recites: “…, wherein the MTMR2-S polypeptide is selected from the group consisting of: - a polypeptide which has an amino acid sequence at least 90% identical to SEQ ID NO: 1, or a bioactive fragment or variant thereof; and - a polypeptide which comprises an amino acid sequence at least 80% identical to SEQ ID NO: 1 and which comprises 571 amino acids or less, or a bioactive fragment or variant thereof.”

However, it is not clear what the metes and bounds of the term ‘variant’ are. The specification does not define, describe or explain what is meant by the term ‘variant’ within the context of the claimed subject matter. It is not clear if, for example, a ‘variant’ is bound by the constraints of the polypeptide sequence as recited or if the variant, like the fragment, is functional or bioactive, within the context of the claimed subject matter.
For the purpose of compact prosecution, the term ‘variant’ will refer to any  polypeptide identified as having properties that identify it as being related to MTMR2 or MTMR2-S or that is identified as MTMR2 or MTMR2-S.
Prior art will be applied according to this interpretation.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 17 recites: “The method according to claim 13, wherein the MTMR2-S polypeptide, or the nucleic acid sequence producing or encoding said MTMR2-S polypeptide improves muscle function or increases the formation of muscle.”
Claim 13 recites: “A method for treating a disease or disorder associated with MTM1 mutation or deficiency in a subject in need thereat: said method comprising the step of administering to said subject a therapeutically effective amount of a MTMR2-S polypeptide or of a nucleic acid sequence producing or encoding said MTMR2-S polypeptide.”

However, it is not clear that the limitation that distinguishes claim 17 from parent claim 13 (i.e., improves muscle function or increases the formation of muscle) imparts meaning and purpose to the method step recited in claim 13. That is, it appears as though the limitation recites a property or intended result that is a natural consequence of performing the method of claim 13.
MPEP 2111.04 (I) states, in part: Claim scope is not limited by claim language that does not limit a product claim to a particular structure or which does not give meaning and purpose to the manipulative steps in a process claim.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 13-19 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Daniele et al. ((2016 May) Molec. Therapy 24(Suppl. 1): S249) as evidenced by Biancalana et al. ((2012) Eur. J. Human Gen. 20: 1-5) in view of Bolino et al. ((2002) Gene 283: 17-26), and Armstrong (U.S. Patent Application Publication No. 2015/0218540 A1).
[Armstrong cited on the IDS submitted 03 January 2020.]

Daniele et al. as evidenced by Biancalana et al. addresses some of the limitations of claim 13, and the limitations of claims 14, 15, 16, 17 and 19.
Regarding claims 13, 14, 15, 16 and 19, Daniele et al. shows a study to test whether Mtmr1 and Mtmr2 overexpression, and Mtm1 closest homologs, could rescue the XLMTM phenotype. X-linked myotubular myopathy is a rare genetic disease affecting the skeletal musculature. The disease is caused by mutations in the MTM1 gene, which encodes myotubularin 1, the founder member of a family of 15 homologous proteins in mammals (MTMR 1 to 14 (myotubularin- related)). AAV vectors encoding either the MTM1, MTMR1 or MTMR2 gene were compared by injection into the tibialis anterior muscle of two week-old Mtm1 deficient mice. Results establish that overexpression of MTMR2 in skeletal muscle represents a therapeutic approach for myotubular myopathy (pg. S249, column 2, #629 [Claim 13- A method for treating a disease or disorder associated with a(n) MTM1 mutation or deficiency in a subject in need thereof,  said method comprising the step of administering to said subject a therapeutically effective amount of a nucleic acid sequence producing or encoding said MTMR2 polypeptide] [Claim 14- the disease or disorder is centronuclear myopathy] [Claim 15- the disease or disorder is selected from a group which includes X-linked CNM (XLCNM)] [Claim 16- the disease or disorder is XLCNM] [Claim 19- the nucleic acid sequence producing or encoding MTMR2 is a vector comprising the construct producing or encoding the polypeptide]).  

Daniele et al. does not specifically teach that XLMTM is a centronuclear myopathy or is X-linked CNM (XLCMN), with regard to claims 14-16.
Biancalana et al. teaches that OMIM# 310400 refers to myotubular myopathy, XLCNM, MTM, XLMTM, CNMX, and X-linked recessive centronuclear myopathy (as synonyms for the same disease), and refers to the disease synonymously as centronuclear myopathy and myotubular myopathy (pg. 1, column 1, para. 1.1 and 1.2). 
On the other hand, Daniele et al. teaches that, at the pathological level, muscle fibers are hypotrophic and contain central nuclei with disorganized mitochondria and triads (pg. S249, column 2, #629). Therefore, one of ordinary skill in the art would understand from said pathology description that XLMTM is an X-linked centronuclear myopathy. 

Regarding claim 17, intravenous injection of a single dose of rAAV9-Mtmr2 in XLMTM mice ameliorated muscle histology and strength, and extended lifespan throughout the 3-month period of the study. In addition, the contractile force of myotubularin-deficient muscles improved strongly (pg. S249, column 2, #629 [Claim 17- said MTMR2-S polypeptide or nucleic acid improves muscle function or increases the formation of muscle]).

Daniele et al. as evidenced by Biancalana et al. does not show: 1) MTMR2-S polypeptide or a nucleic acid sequence producing or encoding said MTMR2-S polypeptide [Claim 13]; 2) the MTMR2-S polypeptide is selected from a group which includes a polypeptide which has an amino acid sequence at least 90% identical to SEQ ID NO: 1 [Claim 18]; and 3) the MTMR2-S polypeptide, or the nucleic acid sequence producing or encoding said MTMR2-S polypeptide is comprised in a pharmaceutical composition [Claim 21].

	Bolino et al. addresses some of the limitations of claim 13, and the limitations of claim 18.
Regarding claim 13, Bolino et al. shows that the MTMR2 gene contains alternatively spliced exons in the 5’-untranslated region (UTR); two in the mouse gene and three in the human gene (pg. 17, Abstract [nexus to Daniele et al.] [MTMR2 gene]). Exon 1a shows remarkable identity to the alternatively spliced exon 1a of the human MTMR2 gene for a(n) UTR. When exons 1a and 2a are differentially spliced in different combinations between exons 1 and 3, premature stop codons are placed in frame with the ATG start codon in exon 1, suggesting that a truncated isoform of Mtmr2 is translated starting from ATG in position 73, as already speculated for the human MTMR2 gene (pg. 19, column 2, last para. thru pg. 20, column 1, lines 1-2 and Fig. 1 [Claim 13- a(n) MTMR2-S polypeptide]).
Regarding claim 18, the amino acid sequence shown in Figure 1 which starts at position 73 (and ends at position 643) contains nine (9) amino acid differences compared to the polypeptide sequence of instantly claimed SEQ ID NO.: 1 (pg. 20, column 1, Fig. 1 [Claim 18- the  MTMR2-S polypeptide is selected from a group which includes a polypeptide which has an amino acid sequence at least 90% identical to SEQ ID NO: 1] [9 a.a./571 a.a. = 0.0158; 1-0.0158 = 98.4%]).

	Compare to Applicant’s description of the MTMR2-S isoform in the specification: “Variant V1 encodes a 643 amino acids protein that can be named MTMR2-L (long) while the other isoforms code for a 571 aa protein named MTMR2-S (short) that was previously detected in various cell lines (Bolino, A….et al. (2002)…Gene, 283, 17-26). The two protein isoforms differ only in their translation start sites; MTMR2-S starts right before the PH-GRAM domain while the MTMR2-L ha an extended N-terminal sequence…” (originally-filed specification, pg. 33, lines 23-32). 

	Armstrong provides information that would lead one of ordinary skill in the art to expect that the MTMR2 gene (and polypeptide), shown by Daniele et al., could be substituted with the MTMR2-S polypeptide, shown by Bolino et al., in order to treat diseases or disorders associated with a(n) MTM1 mutation or deficiency, by way of addressing the limitations of claim 13.
	Armstrong addresses the limitations of claim 21.
	Armstrong shows chimeric polypeptides comprising myotubularin (MTM1) polypeptide or a bioactive fragment thereof, as well as compositions comprising the polypeptides. Also shown are methods of using the polypeptides to manipulate phosphatase activity in a cell as a treatment of diseases or conditions associated with MTM1 mutation or deficiency (pg. 1, para. [0005] [nexus to Daniele et al.] [treat diseases or disorders associated with a(n) MTM1 mutation or deficiency]). MTM (myotubular myopathy) is a rare and severe X-linked muscle disorder caused by a deficiency of MTM1 (pg. 15, para. [0116] [nexus to Daniele et al.] [treat XLMTM]).
	Regarding claim 13, the MTM1 polypeptides include various splicing isoforms, variants, fusion proteins, and modified forms of the wildtype MTM1 polypeptide. Such
isoforms, bioactive fragments or variants, fusion proteins, and modified forms of the MTM1 polypeptides have at least a portion of the amino acid sequence of substantial sequence identity to the native MTM1 protein, and retain at least one function of the native MTM1 protein (pg. 6, para. [0060]). MTM1, MTMR1 and MTMR2 are the most
closely related phosphoinositide phosphatases and are expressed in skeletal muscle, and suggests that pharmacologic upregulation of other MTMRs could provide a compensatory benefit to MTM (pg. 15, para. [0118]). The described method may be used in combination with any of the MTM therapeutic methods as previously described (e.g., compensatory upregulation of MTMR2 or other MTM-related proteins or mRNA rescue technologies based upon stop codon read-through) (pg. 16, para. [0124]).

	That is, Armstrong shows that diseases or disorders associated with a(n) MTM1 mutation or deficiency can be treated with polypeptide isoforms of MTM1 or related proteins, variants or modified forms of MTM1 protein, and teaches that MTMR2 may also be included in the therapeutic or treatment method.
 
	Regarding claim 21, as pharmaceutical compositions, the described subject chimeric polypeptides are formulated with a pharmaceutically acceptable carrier, and one or more polypeptides can be administered alone or as a component of a pharmaceutical formulation or composition (pg. 18, para. [0144] [Claim 21- the MTMR2-S polypeptide is comprised in a pharmaceutical composition]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a disease or disorder associated with a(n) MTM1 mutation or deficiency in a subject in need thereof, the method comprising the step of administering to said subject a therapeutically effective amount of a nucleic acid encoding a(n) MTMR2 polypeptide, as shown by Daniele et al. as evidenced by Biancalana et al., by: 1) administering a(n) MTMR2-S polypeptide or a nucleic acid sequence encoding the MTMR2-S polypeptide [Claim 13]; and 2) administering a(n) MTMR2-S polypeptide with an amino acid sequence that is at least 90% identical to SEQ ID NO.: 1 [Claim 18], as shown by Bolino et al., with a reasonable expectation of success, because Bolino et al. shows a short isoform of MTMR2 which is at least 90% identical to SEQ ID NO.: 1, and Daniele et al. shows that the MTMR2 gene (producing the MTMR2 protein) can be administered to treat an X-linked MTM1 disorder. Therefore, it would have been obvious to one of ordinary skill in the art to have used the MTMR2-S polypeptide, shown by Bolino et al., to treat a disease or disorder associated with a(n) MTM1 mutation or deficiency, in view of Armstrong which shows said treatment using isoforms of the MTM1 polypeptide, and also teaches that MTMR2 polypeptide could also be included in such treatment (MPEP 2143 (I)(G)).
That is, because isoforms of MTM1 polypeptide can be used to treat a(n) MTM1 deficiency disorder, as shown by Armstrong, and MTMR2 can be used to treat said disorder, as shown by Daniele et al. and suggested by Armstrong, then it would have been obvious (and one would have been motivated) to have substituted the MTMR2 nucleic acid, shown by Daniele et al., with the MTMR2-S gene or polypeptide (as an isoform of MTMR2), shown by Bolino et al., with the reasonably predictable expectation that the MTMR2-S isoform would treat a(n) MTM1 deficiency disorder (MPEP 2143 (B)(3)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Armstrong teaches that generating sets of combinatorial mutants of an MTM1 polypeptide, as well as truncation mutants, is especially useful for identifying bioactive variant sequences. Combinatorially-derived variants can be generated which have a selective potency relative to a naturally occurring MTM1 polypeptide. Likewise, mutagenesis can give rise to variants which have intracellular half-lives dramatically different than the corresponding wildtype MTM1 polypeptide (pg. 7, para. [0066]). That is, isoform derivatives of MTMR2, such as MTMR2-S, would have beneficial properties compared to the full length polypeptide, as taught by Armstrong regarding the MTM1 polypeptide.
It would have been further obvious to have prepared a pharmaceutical composition comprising MTMR2-S polypeptide or its correlative nucleic acid [Claim 21], with a reasonable expectation of success, because Armstrong shows that MTM1 isoforms can be included in a pharmaceutical composition and Daniele et al. shows the active administration of MTMR2 into live animals. Therefore, it would have been obvious to one of ordinary skill in the art to have formulated the MTMR2-S polypeptide, shown by Bolino et al., as a pharmaceutical composition, as shown by Armstrong, with the reasonable predictable expectation that the MTMR2-S pharmaceutical composition could be administered to a subject to successfully treat a(n) MTM1 deficiency disorder (MPEP 2143 (I)(G)).
On the other hand, even in the absence of Armstrong, Daniele et al. shows the active administration of MTMR2 into live animals. Therefore, one of ordinary skill in the art would have expected that the MTMR2 composition, shown by Daniele et al., would have been formulated as a pharmaceutical composition (MPEP 2144 (I)), by way of addressing the limitations of claim 21. (An American English dictionary definition of the term ‘pharmaceutical’ is: a compound manufactured for use as a medicinal drug; the term also refers to a pharmaceutical product or composition.)
One of ordinary skill in the art would have been motivated to have made that modification, because Armstrong teaches that the described polypeptides may be formulated for administration in any convenient way for use in human or veterinary medicine. Wetting agents, emulsifiers and lubricants, such as sodium lauryl sulfate and magnesium stearate, as well as coloring agents, release agents, coating agents, sweetening, flavoring and perfuming agents, preservatives and antioxidants can also be present in the compositions. In addition, the described polypeptides can be formulated specifically for oral, nasal, topical, parenteral, rectal, and/or intravaginal administration, and may  conveniently be presented in unit dosage form and may be prepared by any methods well known in the art of pharmacy (pg. 18, para. [0144] thru [0145]). That is, pharmaceutical compositions have the advantage of being prepared for a specific use with regard to administration to a specific type of subject and a specific type of administration route, depending on which type of pharmaceutical composition would have the most optimal therapeutic benefit to said subject.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Daniele et al. as evidenced by Biancalana et al. in view of Bolino et al., and Armstrong, as applied to claims 13-19 and 21 above, and further in view of Lee et al. (U.S. Patent Application Publication No. 2008/0318228 A1).

Daniele et al. as evidenced by Biancalana et al. in view of Bolino et al., and Armstrong, as applied to claims 13-19 and 21 above, do not show: 1) the nucleic acid sequence producing or encoding said MTMR2-S polypeptide comprises SEQ ID NO: 2 [species election] [Claim 20].

Lee et al. addresses the limitations of claim 20.
Lee et al. shows methods and procedures to determine drug sensitivity in patients to allow the identification of individualized genetic profiles which will aid in treating diseases and disorders (pg. 1, para. [0004]). The invention provides methods and procedures for determining patient sensitivity to one or more microtubule-stabilizing agents (pg. 1, para. [0011]). The method of the invention can be, for example, an in vitro method wherein the step of measuring in the mammal the level of at least one biomarker comprises taking a biological sample from the mammal and then measuring the level of the biomarker(s) in the biological sample (pg. 2, para. [0019]). The invention also provides an isolated biomarker selected from the biomarkers of Table 1 and Table 2 (pg. 2, para. [0021]). Table 1 includes the biomarker MTMR2, identified as myotubularin- related protein 2, with associated SEQ ID NO.: 8 (DNA) and SEQ ID NO.: 208 (amino acid) (pg. 4, entry MTMR2).
A search for instant SEQ ID NO.: 2 [species election] retrieves SEQ ID NO.: 8, as shown by Lee et al., as an identical (i.e., a 100% match) to instant SEQ ID NO.: 2 (STIC search).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a disease or disorder associated with a(n) MTM1 mutation or deficiency in a subject in need thereof, the method comprising the step of administering to said subject a therapeutically effective amount of a polypeptide or a nucleic acid encoding a(n) MTMR2-S polypeptide, as shown by Daniele et al. as evidenced by Biancalana et al. in view of Bolino et al., and Armstrong, as applied to claims 13-19 and 21 above, by incorporating into the method a nucleic acid sequence producing or encoding said MTMR2-S polypeptide comprising SEQ ID NO: 2 [species election] [Claim 20], with a reasonable expectation of success. Lee et al. shows a nucleic acid represented by SEQ ID NO: 2 which is identified as MTMR2, and, although Lee et al. does not use the MTMR2 nucleic acid sequence to treat a(n) MTM1 deficiency disorder, it would have been obvious to one of ordinary skill in the art of MTM1 deficiency disorder treatment to have used the nucleic acid for that purpose, because Daniele et al. shows that an MTMR2 nucleic acid can be administered to subjects in order to treat said disorder (MPEP 2143 (I)(G)). Therefore, barring a showing of criticality for the specific limitation, it would have been obvious to have incorporated the MTMR2-S nucleic acid having SEQ ID NO.: 2, shown by Lee et al., (or any MTMR2-S nucleic acid isoform) into the method for treating a disease or disorder associated with a(n) MTM1 mutation or deficiency with the reasonable expectation that said disease or disorder would be successfully treated via administration of the SEQ ID NO.: 2 nucleic acid (MPEP 2143 (I)(G)) and MPEP 2144 (III)). 
 One of ordinary skill in the art would have been motivated to have made that modification, because, as taught by Armstrong, truncation mutants are especially useful for identifying bioactive variant sequences. Such mutants or variants can be generated which have a selective potency relative to a naturally occurring MTM1 polypeptide. Likewise, mutagenesis can give rise to variants which have intracellular half-lives dramatically different than the corresponding wildtype MTM1 polypeptide (pg. 7, para. [0066]). That is, isoform derivatives of MTMR2, such as MTMR2-S (including those having the nucleic acid sequence of SEQ ID NO.: 2) would have beneficial properties compared to the full length polypeptide, as taught by Armstrong above regarding the MTM1 polypeptide.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/           Examiner, Art Unit 1651                                                                                                                                                                                             
/OLIVIA M. WISE/           Primary Examiner, Art Unit 1631